 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   VINCENT J. BIAGAS, SR.,                           No. 2:13-CV-2656-KJM-DMC-P
12                       Plaintiff,
13          v.                                         ORDER
14   T. VIRGA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brought this civil rights action pursuant to

18   42 U.S.C. § 1983. Final judgment was entered on November 7, 2018, and this case is closed. On

19   November 19, 2018, plaintiff filed objections to the court’s August 28, 2018, findings and

20   recommendations. Plaintiff is advised that documents filed by plaintiff since the closing date will

21   be disregarded and no orders will issue in response to future filings.

22                  IT IS SO ORDERED.

23

24   Dated: November 21, 2018
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
